PER CURIAM.
The Board’s order directs the respondent to cease and desist from discouraging membership in a specified union or in any other labor organization of its employees, from maintaining surveillance of the activities of its employees,in connection with that union or any other labor organization, and from interfering with its employees in the exercise of their right to self-organization; it also directs the reinstatement with back pay of a discharged employee, and the posting of the usual notices. The validity of the order is disputed by the respondent upon the ground that the trial examiner seized on numerous insignificant and unrelated facts to build up a case against the employer and that the Board’s findings of unfair labor practices are not supported by substantial evidence. Fundamentally, the complaint is that the testimony on which the Board relied is not credible. That is not a question for us to pass upon. Without recounting the evidence in detail it will suffice to say that there is sufficient support for the findings that the respondent discouraged and exercised surveillance over the organizational activities of its employees, and discharged one female employee because of her union membership. The petition for an enforcement order is granted.